Filed 5/3/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 85







Daniel S. Pelzl, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110364







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for petitioner and appellant; submitted on brief.



Ronald W. McBeth, Assistant State’s Attorney, Law Enforcement Center, 413 3rd Avenue North, Wahpeton, ND 58075, for respondent and appellee; submitted on brief.

Pelzl v. State

No. 20110364



Per Curiam.

[¶1]	Daniel Pelzl appeals from a district court judgment summarily dismissing his application for post-conviction relief.  On appeal, Pelzl argues the district court erred by dismissing his application without holding an evidentiary hearing.  Because Pelzl was put to his proof and did not meet his minimal burden of supporting his application with competent admissible evidence raising an issue of material fact, we summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
See, e.g.
, 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (affirming the summary dismissal of a post-

conviction application when the petitioner was put to his proof and failed to present any competent evidence raising an issue of material fact).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom